                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


    United States of America,        )
                                     )
              Plaintiff,             )
                                     )
                                     )
         v.                          ) No. 18 C 8346
                                     )
                                     )
    Nedjo Milosevic                  )
                                     )
              Defendant.             )
                                     )

                      Memorandum Opinion and Order

        In this action, the United States seeks a judgment revoking

defendant     Nedjo   Milosevic’s   United   States   citizenship   and

cancelling his certificate of naturalization. Before me is the

government’s motion for judgment on the pleadings pursuant to Fed.

R. Civ. P. 12(c), which I deny for the following reasons.

        Defendant is a former citizen of Yugoslavia and subsequently

of the Republic of Bosnia and Herzegovina. He applied for refugee

status with the former Immigration and Naturalization Service

(“INS”)1 in September of 1998 and was admitted to the United States

as a refugee on July 20, 1999. He later applied for an adjustment

of status, and when that application was approved in November of


1 As the government states, the INS ceased to exist on March 1,
2003, and many of its functions were transferred to the Department
of Homeland Security. See Homeland Security Act of 2002, Pub. L.
No. 107-296, 110 Stat. 2135 (Nov. 25, 2002).
2001, he became a permanent resident retroactively as of the date

of his admission. In May of 2004, defendant applied to become a

naturalized    United      States    citizen.      That   application     was   also

approved, and defendant was admitted to citizenship and received

a certificate of naturalization on November 2, 2004.

      The government now seeks to revoke defendant’s citizenship

and to cancel his certificate of naturalization pursuant to 8

U.S.C. § 1451(a), which authorizes such relief when citizenship

and naturalization were “illegally procured” or were “procured by

concealment of a material fact or by willful misrepresentation.”

The complaint articulates five separate counts, but the Rule 12(c)

motion seeks judgment only on Count IV, which claims that defendant

“illegally procured” citizenship and naturalization by seeking and

obtaining refugee status—a classification from which all of the

immigration benefits he later received ultimately derives—when he

did not, in fact, meet the statutory definition of a “refugee.”

      As the government observes, the statute defines a “refugee”

as   “any   person   who    is   outside     any    country   of   such   person’s

nationality...who is unable or unwilling to return to, and is

unable or unwilling to avail himself or herself of the protection

of, that country because of persecution or a well-founded fear of

persecution,”    8    U.S.C.        § 1101(a)(42)     (emphasis     added).      The

complaint alleges that, “[a]t all times relevant to determining

his eligibility for refugee status, Defendant was living in what

                                         2
is today the Republic of Bosnia and Herzegovina, and specifically

in Republika Srpska, an autonomous federal entity within the

Republic of Bosnia and Herzegovina populated largely with and

controlled by ethnic Serbs.” Compl. at ¶ 17, 92. The government

further alleges that defendant “was a resident of Bosnia and

Herzegovina until at least June 1996,” Compl. at ¶ 37, and that he

“was not residing in Serbia (Federal Republic of Yugoslavia) during

the war in Bosnia and for at least some time thereafter,” id. at

¶¶ 16, 91.   To each of these allegations, defendant responds that

“[a]t all relevant times, Defendant has been ethnically cleansed

and displaced from his pre-war residence in the Municipality of

Zivinice, Bosnia and Herzegovina.” Ans. at ¶¶ 16-17, 37, 92. In

the government’s view, these answers admit all that is required

for a judgment in its favor on Count IV. I disagree.

     “American citizenship is a precious right,” and its loss may

engender severe consequences, especially “when the person has

enjoyed his citizenship for many years.” Costello v. United States,

365 U.S. 265, 269 (1961). Accordingly, revocation of citizenship

is a “drastic measure,” Schneider v. Rusk, 377 U.S. 163, 168

(1964),   requiring   evidence   that   is    “clear,   unequivocal,   and

convincing.” Fedorenko v. U.S. 449 U.S. 490, 505 (1981) (citations

omitted).    The   government    argues      that   defendant’s   answers

effectively admit that he was not, “at relevant times,” outside

the country of his nationality, rendering him ineligible for the

                                   3
refugee visa that authorized his lawful entry into the United

States.

     It is true that “a naturalized citizen’s failure to comply

with the statutory prerequisites for naturalization renders his

certificate of citizenship revocable as ‘illegally procured’ under

8 U.S.C. § 1451(a).” Fedorenko v. United States, 449 U.S. 490, 513

(1981). It is also true that lawful admission to the United States

as a permanent resident is one such statutory prerequisite, see 8

U.S.C.    § 1427(a),   and   that   in   defendant’s    case,   his   lawful

admission was premised upon his classification as a refugee under

§§ 1101(a)(42),    1159(b)(3).      Accordingly,   if     the   government

establishes that defendant was ineligible for the refugee visa

authorizing his admission to the United States, his citizenship

may be revoked as “illegally procured.” See United States v.

Kairys, 782 F.3d 1374, 1376, n. 1 (7th Cir. 1986) (“[a]n applicant

must enter the United States pursuant to a valid visa to obtain

citizenship. An applicant ineligible under the immigration laws

cannot obtain a valid visa.”). But it has not done so on the

pleadings.2


2 I note in passing that while both parties contend that the
standard that applies to the government’s motion is “the same
standard as a motion to dismiss under Rule 12(b)(6)," Mot. at 4
(quoting Gill v. City of Milwaukee, 850 F.3d 335, 339 (7th Cir.
2017)); Resp. at 2-3, it is the summary judgment standard that
governs here. See Alexander v. City of Chicago, 994 F.2d 333, 336
(7th Cir. 1993). In Alexander, the court explained that while the
12(b)(6) standard applies to Rule 12(c) motions that raise “[R]ule
                                     4
     To begin, the government’s use of the phrase, “at all relevant

times,” in its allegations concerning defendant’s whereabouts

raises a legal question that the parties’ submissions do not

answer: When must a person be outside his or her country of

nationality to be properly classified as a refugee? If, as one

might suppose, the answer is, “at the time he or she applies for

that classification,” defendant’s answer denies the only paragraph

alleging his whereabouts at that time. See Ans. at ¶ 69 (denying

that “at the time Defendant applied for classification as a

refugee, he willfully misrepresented that during the war he was

residing in Serbia (Federal Republic of Yugoslavia), when he was,

in fact, residing in Bosnia and Herzegovina.”). Moreover, while

the complaint states that defendant filed his application for

refugee status on September 3, 1998, it is conspicuously silent as

to defendant’s residence on that date. Indeed, the bulk of the




12(b) defenses regarding procedural defects,” where Rule 12(c) is
invoked “in its customary application to attempt to dispose of the
case on the basis of the underlying substantive merits,” the
“appropriate standard is that applicable to summary judgment.”).
Id. at 336. See also United States v. Luna, No. 17 CV 1472,, at *2
(N.D. Ill. Mar. 8, 2019) (Gottschall, J.) (applying summary
judgment standard to Rule 12(c) motion in denaturalization
action); United States v. Faris, No. 17-CV-295-SMY-DGW, 2018 WL
3373982, at *1 (S.D. Ind., July 11, 2018) (same). Because the
government’s motion is merits-based and does not assert any
procedural ground for judgment that could be raised under Rule
12(b), I apply the summary judgment standard, though my review is
limited to the pleadings and their exhibits. See Luna, 2019 WL
1098936, at 2.

                                5
complaint focuses on defendant’s whereabouts and activities during

the period between December 1992 and June 1996. See Compl. at

¶¶ 37-42. The only substantive event alleged to have occurred in

1998 was the birth of defendant’s son Aleksandar—in the Federal

Republic of Yugoslavia. See Compl. at ¶ 10.

      In    addition,    the     government’s      careful    description    of

defendant’s residence at relevant times as within “what is today

the Republika Srpska, an autonomous federal entity within the

Republic of Bosnia and Herzegovina,” Compl. at ¶¶ 17, 92, raises

further questions. The government does not explain its choice of

words, but the terms “autonomous federal entity” presumably have

some significance. Absent some other explanation, a reasonable

inference is that while the Republika Srpska is located within the

physical boundaries of Bosnia and Herzegovina, the individuals who

live there may be considered to live “outside” of Bosnia and

Herzegovina in some politically relevant respect. Compounding this

ambiguity, the complaint describes the geopolitical status of the

Republika Srpska “today,” even as the government suggests that

“all relevant times” for purposes of Count IV preceded defendant’s

application for admission as a refugee.

      For the foregoing reasons, I conclude that the record before

me   does   not    reflect     the    kind   of   “clear,    unequivocal,   and

convincing”       evidence     that    is    required   to     establish    the



                                         6
government’s entitlement to judgment. Fedorenko v. U.S. 449 U.S.

490, 505 (1981).



                                   ENTER ORDER:


                                   ________________________
                                   Elaine E. Bucklo
                                   United States District Judge
Dated: September 27, 2019




                               7
